United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0860
Issued: September 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2015 appellant timely appealed the February 25, 2015 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision of February 11, 1991 to the filing of the current appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s December 5, 2014 request for
reconsideration because it was untimely and he failed to establish clear evidence of error.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
This case has been before the Board on several prior occasions. Appellant, a 50-year-old
distribution clerk, has an accepted claim for aggravation of left knee sprain.2 He claimed wageloss compensation beginning October 21, 1989, which OWCP denied by decision dated
July 12, 1990. On appeal, by decision dated February 11, 1991, the Board affirmed OWCP’s
July 12, 1990 decision.3 In its decision, the Board found that appellant had failed to establish
that disability beginning October 21, 1989 was causally related to the accepted aggravation of his
left knee condition. The Board also found the evidence insufficient to establish a causal
relationship between appellant’s accepted condition and his November 3, 1989 left knee
arthroscopic surgery.4
On October 28, 2002 appellant requested reconsideration. In a January 22, 2003
decision, OWCP denied reconsideration because his October 28, 2002 request was untimely and
failed to present clear evidence of error. The Board affirmed OWCP’s denial of reconsideration
by decision dated September 15, 2003.5
In addition to the above-noted Board decisions, appellant filed two additional appeals
which the Board dismissed for lack of jurisdiction.6 The February 11, 1991 decision by the
Board represents the latest merit review of record.
On November 1, 2014 appellant requested reconsideration before OWCP. He referenced
Docket No. 03-0864, which was the Board’s September 15, 2003 nonmerit decision. Along with
his request, appellant submitted a September 19, 2013 compensation and pension (C&P)
examination report from the Department of Veterans Affairs (DVA). Dr. Carolyn L. H’Doubler,
a Board-certified internist and DVA staff physician, diagnosed moderately severe left knee
degenerative joint disease and moderate dislocation/subluxation, status post trauma, and
meniscectomy. She noted that appellant was currently service-connected for a left knee
condition and had previously undergone a meniscectomy in 1985 and debridement in 1989.
Dr. H’Doubler opined that appellant’s left knee condition prevented him from securing gainful
employment that was physically demanding in nature. However, his ability to perform sedentary
labor was not impacted.
By letter dated November 21, 2014, OWCP explained that the Board’s September 15,
2003 nonmerit decision was not subject to reconsideration. Additionally, it asked appellant to
clarify whether he was actually seeking review of the February 11, 1991 merit decision.

2

Appellant initially injured his left knee playing flag football in September 1985. He was in the military at the
time.
3

Docket No. 90-1758 (issued February 11, 1991).

4

Id.

5

Docket No. 03-0864 (issued September 15, 2003).

6

Docket No. 02-0002 (issued April 18, 2002) and Docket No. 07-1438 (issued October 11, 2007).

2

Appellant responded on December 5, 2014 that he was seeking reconsideration of the
February 11, 1991 merit decision. He argued that the September 19, 2013 DVA medical report
showed that his left knee condition had worsened. OWCP received appellant’s latest
correspondence on December 9, 2014.
By decision dated February 25, 2015, OWCP denied appellant’s request for
reconsideration because it was untimely and failed to demonstrate clear evidence of error on the
part of OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the application for
reconsideration must be received within one year of the date of the decision for which review is
sought.9 When a request for reconsideration is untimely, OWCP will undertake a limited review
to determine whether the application presents clear evidence of error on the part of OWCP in its
most recent merit decision.10
ANALYSIS
OWCP had accepted appellant’s occupational disease claim for aggravation of left knee
sprain. In July 1990, it denied wage-loss compensation beginning October 21, 1989. In a
February 11, 1991 decision, the Board affirmed OWCP’s July 12, 1990 decision denying
compensation benefits. Appellant failed to establish that his disability commencing October 21,
1989 was causally related to the accepted aggravation of his left knee condition. He also failed
to establish that his November 3, 1989 left knee arthroscopy was employment related. The
Board’s February 11, 1991 decision is the latest merit decision of record.

7

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.607.

9

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of its decision for which review is sought for merit
decisions issued on or after August 29, 2011.
Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
10

Id. at § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise and
explicit and it must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB
227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary conclusion.
Id. Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44
ECAB 765, 770 (1993).

3

On December 5, 2014 appellant requested reconsideration of the February 11, 1991 merit
decision. In support of his request, he submitted Dr. H’Doubler’s September 19, 2013 C&P
report. As noted, OWCP received appellant’s request more than 23 years after the last merit
decision dated February 11, 1991. Because more than one year elapsed since the last merit
decision, appellant’s request for reconsideration was untimely.11 As such, he must demonstrate
clear evidence of error on the part of OWCP in denying his claim for wage-loss compensation
beginning October 21, 1989.12
Appellant argued that Dr. H’Doubler’s report demonstrated that his left knee condition
had worsened. Dr. H’Doubler diagnosed moderately severe left knee degenerative joint disease
and moderate dislocation/subluxation status post trauma and meniscectomy. She noted that
appellant had served in the U.S. Army and was service-connected for a left knee condition,
which had progressively worsened since his last C&P evaluation in 2011. Dr. H’Doubler also
reported that appellant had undergone two left knee surgeries; a 1985 meniscectomy and a 1989
debridement. Additionally, she reported that his left knee buckled three to four weeks ago.
Appellant fell forward, bruising his forehead. Dr. H’Doubler noted that the bruise was still
visible, but fading. She also indicated that due to his left knee condition, appellant was unable to
secure and maintain gainful employment which was physically demanding in nature. However,
sedentary labor was not impacted.
OWCP accepted the claim for aggravation of left knee sprain, and appellant has not
submitted any evidence or argument relevant to the issue that this accepted condition clearly
caused disability as of October 21, 1989, or that it resulted in the November 3, 1989 left knee
arthroscopic surgery. Although Dr. H’Doubler opined that appellant’s left knee condition had
worsened, she did not specifically implicate his prior duties as a distribution clerk, or his
accepted left knee condition. Dr. H’Doubler reported that appellant’s left knee condition was
service connected. She did not diagnose left knee sprain, and OWCP has not accepted left knee
degenerative joint disease or dislocation/subluxation. Accordingly, the Board finds that
appellant failed to establish clear evidence of error on the part of OWCP in denying wage-loss
compensation beginning October 21, 1989, and appellant’s left knee arthroscopic surgery.
Therefore, OWCP properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied appellant’s December 5, 2014 request for
reconsideration because it was untimely and he failed to establish clear evidence of error.

11

See supra note 9. Timeliness is determined by the document receipt date of the request for reconsideration as
indicated by the “received date” in the Integrated Federal Employees’ Compensation System (iFECS). Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b (October 2011).
12

20 C.F.R. § 10.607(b).

4

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

